Mr. Chiee Justice Craig delivered the opinion of the court: This is an appeal from a judgment of the county court of Cook county rendered on the hearing of the application of the county collector for judgment against the property of the appellant, Emil Reinhold, for taxes for the year 1915. The objections to the taxes and the decision of the court were the same as in the case of People v. Day, (ante, p. 543,) and the decision in that case is controlling here. For the reasons given in the opinion in that case the judgment is affirmed in part and reversed in part and the cause remanded. Reversed in part and remanded.